Peters, C. J.
The dispositive issue in this appeal is whether, in a tort action, two prejudgment remedy statutes, General Statutes §§ 52-278c and 52-278d,1 are *31unconstitutionally vague as a matter of law. The plaintiff, Elizabeth Calfee, made an application for a prejudgment remedy in conjunction with her complaint that the defendant, Ahmed Usman, had negligently operated his automobile so as to cause her serious personal injury. During an adversarial hearing at which the plaintiff made an offer of proof about the automobile accident and its physical sequelae, the trial court denied the application for a prejudgment remedy as a matter of law. When the trial court thereafter denied the plaintiffs motion to open, she filed a timely appeal to the Appellate Court in accordance with General Statutes § 52-2781.2 We transferred her appeal to this court in accordance with Practice Book § 4023 and General Statutes § 51-199 (c) and now reverse the judgment of the trial court.
*32The validity of the plaintiffs complaint is not at issue in this appeal, since the trial court reached no conclusion about the sufficiency of the complaint’s allegations or the evidence that the plaintiff proffered in support of her claim to a prejudgment remedy. For present purposes, we note only that the plaintiff alleged that the defendant had struck her with his car as he was backing out of a driveway onto a public street. As a result of the accident, the plaintiff allegedly suffered a hip fracture requiring emergency room admittance, surgery and intensive physical therapy.
To secure the right to collect whatever judgment might subsequently be rendered against the defendant, the plaintiff at an adversarial hearing sought, in accordance with § 52-278d, to establish probable cause to sustain the validity of her claim. The trial court refused to hear the plaintiff’s evidence, but allowed her to make an offer of proof. Relying on Connecticut v. Doehr, 500 U.S. , 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), the trial court ruled that §§ 52-278e and 52-278d were facially unenforceable as a matter of federal constitutional law. The trial court held that the statutory standards for judicial determination of probable cause were both conflicting and obscure and hence failed to satisfy the constitutional requirements of due process.
The plaintiff’s appeal challenges the validity of this ruling by the trial court. The plaintiff urges us to hold that the two statutes have been interpreted consistently to provide a meaningful standard for a prejudgment remedy determination. She maintains that, in the context of an adversarial hearing, the statutes pass constitutional muster. We agree with the plaintiff.3
*33We begin our analysis with three well established principles that govern constitutional challenges to validly enacted statutes. Because a statute carries with it a strong presumption of constitutionality, a challenger must establish its unconstitutionality beyond a reasonable doubt. Bartholomew v. Schweizer, 217 Conn. 671, 675, 587 A.2d 1014 (1991); State v. Floyd, 217 Conn. 73, 79, 584 A.2d 1157 (1991); Zapata v. Burns, 207 Conn. 496, 508, 542 A.2d 700 (1988). In the absence of weighty countervailing circumstances, it is improvident for the court to invalidate a statute on its face. Lehrer v. Davis, 214 Conn. 232, 234-35, 571 A.2d 691 (1990); Motor Vehicle Manufacturers Assn. of the United States, Inc. v. O’Neill, 203 Conn. 63, 75, 523 A.2d 486 (1987); State v. Zach, 198 Conn. 168, 176-78, 502 A.2d 896 (1985). In construing a statute, the court must search for an effective and constitutional construction that reasonably accords with the legislature’s underlying intent. Bartholomew v. Schweizer, supra, 675-76; State v. Floyd, supra; McConnell v. Beverly Enterprises-Connecticut, Inc., 209 Conn. 692, 705-706, 553 A.2d 596 (1989).
Applying these principles to the prejudgment remedy statutes, we are persuaded that the provisions for a prejudgment remedy in §§ 52-278c and 52-278d are not unconstitutionally vague on their face. As this court has already indicated in two cases postdating Connecticut v. Doehr, supra, if the defendant is afforded the *34opportunity, in an adversarial hearing, to contest the validity of the claims made by the plaintiff in support of an application for a prejudgment remedy, a prejudgment attachment may constitutionally be issued without a showing of exigent circumstances. Shawmut Bank, N.A. v. Valley Farms, 222 Conn. 361, 373, 610 A.2d 652 (1992); Union Trust Co. v. Heggelund, 219 Conn. 620, 624 n.3, 594 A.2d 464 (1991).4 When there is no ex parte impairment of the defendant’s property rights, a judicial finding of probable cause suffices to satisfy the defendant’s constitutional right to due process.
The defendant advances three arguments in support of the contrary ruling of the trial court. He maintains that: (1) the holding of Connecticut v. Doehr, supra, directly addresses and resolves the issue of the vagueness of the probable cause directives in §§ 52-278c and 52-278d in his favor; (2) the analytic model developed in Mathews v. Eldridge, 424 U.S. 319, 334-35, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), upon which Connecticut v. Doehr, supra, relied, renders the statutory probable cause standard violative of due process, especially in the context of a plaintiff’s action sounding in tort; and (3) the plaintiff’s attempt to secure a prejudgment remedy for a single accident on three pieces of property owned by the defendant manifestly impairs his due process rights as a matter of law.
The decision of the United States Supreme Court in Connecticut v. Doehr, supra, did not deal directly with the validity of a prejudgment remedy under §§ 52-278c or 52-278d. The statute that the court found to be constitutionally defective was General Statutes (Rev. to *351991) § 52-278e (a) (1),5 which authorizes the prejudgment attachment of real property “without affording prior notice or the opportunity for a prior hearing to the individual whose property is subject to the attachment.” Id., 2109. The court’s decision relied on other prejudgment cases in which due process violations had been found in statutes authorizing the ex parte impairment of property rights. North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601, 605-607,95 S. Ct. 719, 42 L. Ed. 2d 751 (1975); Fuentes v. Shevin, 407 U.S. 67, 96, 92 S. Ct. 1983, 32 L. Ed. 2d 556 (1972); Sniadach v. Family Finance Corporation of Bay View, 395 U.S. 337, 342, 89 S. Ct. 1820, 23 L. Ed. 2d 349 (1969). The court’s opinion repeatedly emphasized the ex parte nature of the proceedings before it. It quoted Justice Frankfurter’s concurrence in Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 170-72, 71 S. Ct. 624, 95 L. Ed. 817 (1951): “[Fjairness can rarely be obtained by secret, one-sided determination of facts decisive of rights. . . . [And n]o better instrument has been devised for arriving at truth than to give a person in jeopardy of serious loss notice of the case against him and an opportunity to meet it.” Connecticut v. Doehr, supra, 2114. In its concluding paragraph on this issue, the court reiterated that § 52-278e failed to comport with the demands of due process “by failing to provide a preattachment hearing without at least requiring a showing of some exigent circumstance.” Id., 2116. The court’s decision, therefore, does not determine the constitutionality of a prejudgment remedy to be issued after an adversarial hearing in accordance with § 52-278d.
*36The defendant advances a more plausible claim in his contention that § 52-278d cannot withstand the threefold due process inquiry identified in Mathews v. Eldridge, supra. That inquiry requires a consideration of “the private interest that will be affected by the official action,” “the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards,” and lastly “the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.” Id., 334-35. It is unarguable that “the private interest that will be affected by the official action” is the same whether an attachment is ordered after an adversarial hearing or ex parte. Neither party has advanced a contention that the government’s interest in providing prejudgment remedies to private litigants is either enhanced or diminished by an adversarial hearing as opposed to ex parte proceedings. The gravamen of the defendant’s claim is that “the risk of an erroneous deprivation of such interest” continues to be constitutionally unacceptable, even after an adversarial hearing, because such a hearing cannot overcome the unconstitutional obscurity of the statutory standards for probable cause established by §§ 52-278c and 52-278d.
Section 52-278d authorizes a trial court to issue a prejudgment attachment upon a determination of “probable cause to sustain the validity of the plaintiff’s claim.” Although § 52-278c speaks of “probable cause that judgment will be rendered in the matter in favor of the plaintiff,” we have held that both of these probable cause formulations require the trial court to undertake the same inquiry. “[T]he trial court’s function is to determine whether there is probable cause to believe that a judgment will be rendered in favor of the plain*37tiff in a trial on the merits. New England Land Co. v. DeMarkey, 213 Conn. 612, 620-21, 569 A.2d 1098 (1990). ‘The hearing in probable cause for the issuance of a prejudgment remedy is not contemplated to be a full scale trial on the merits of the plaintiffs claim. The plaintiff does not have to establish that he will prevail, only that there is probable cause to sustain the validity of the claim. . . . The court’s role in such a hearing is to determine probable success by weighing probabilities.’ Id., 620. Moreover, this weighing process applies to both legal and factual issues. Augeri v. C. F. Wooding Co., 173 Conn. 426, 429, 378 A.2d 538 (1977); Babiarz v. Hartford Special, Inc., 2 Conn. App. 388, 393, 480 A.2d 561 (1984).” Bank of Boston Connecticut v. Schlesinger, 220 Conn. 152, 156, 595 A.2d 872 (1991); see also Three S. Development Co. v. Santore, 193 Conn. 174, 175-76, 474 A.2d 795 (1984). As a matter of judicial construction, therefore, there is no conflict between the statutory standards contained in §§ 52-278C and 52-278d.
We are unpersuaded by the defendant’s claim that this statutory standard cannot constitutionally be applied in the defendant’s case. The statute affords the defendant the opportunity to challenge the accuracy of the factual representations and the legal contentions upon which the plaintiff relies. The fact that her claim sounds in tort rather than in contract does not leave the trial court without guidance. Probable cause is a standard widely used to validate a preliminary impairment of a broad range of personal and property rights, from the suspension of professional licenses to the issuances of warrants for seizure and arrest.6 The defend*38ant has cited no case, nor has our research uncovered any, in which the Supreme Court of the United States or this court has found a probable cause standard to be unconstitutionally vague on the ground that such a standard necessarily requires an inquiry into probabilities. The validity of a probable cause standard has regularly been upheld in the criminal law context. Such impairment of liberty rights is undeniably more serious than the impairment of property rights arising out of an attachment. See, e.g., Brinegar v. United States, 338 U.S. 160, 175, 69 S. Ct. 1302, 93 L. Ed. 1879, reh. denied, 338 U.S. 839, 70 S. Ct. 31, 94 L. Ed. 513 (1949); State v. Barton, 219 Conn. 529, 548, 594 A.2d 917 (1991).
The defendant’s final claim contests the scope of the attachment sought by the plaintiff, specifically the plaintiff’s contention that she is entitled to an attachment lien on three pieces of property owned by the defendant. This claim merits little discussion. The trial court has the responsibility, after the adversarial evidentiary hearing, “to consider not only the validity of the plaintiff’s claim but also the amount that is being sought.” Union Trust Co. v. Heggelund, supra, 625. There is no facial unconstitutionality in allowing the trial court, after such a hearing, to make a determination of how much of the defendant’s property may prop*39erly be attached in order to safeguard the collectibility of a potential future judgment in favor of the plaintiff.
The judgment is reversed and the case is remanded for further proceedings in accordance with this opinion.
In this opinion Callahan, Borden and Norcott, Js., concurred.

 General Statutes § 52-278c provides in relevant part: “(a) Except as provided in sections 52-278e and 52-278Í, any person desiring to secure a prejudgment remedy shall attach his proposed unsigned writ, summons and complaint to the following documents: (1) An application, directed to the superior court to which the action is made returnable, for the prejudgment remedy requested; (2) An affidavit sworn to by the plaintiff or any competent affiant setting forth a Statement of facts sufficient to show that *31there is probable cause that judgment will be rendered in the matter in favor of the plaintiff . . . .”
General Statutes § 52-278d provides in relevant part: “(a) The defendant shall have the right to appear and be heard at the hearing. The hearing shall be limited to a determination of whether or not there is probable cause to sustain the validity of the plaintiff’s claim. If the court, upon consideration of the facts before it, finds that the plaintiff has shown probable cause to sustain the validity of his claim, then the prejudgment remedy applied for shall be granted as requested or as modified by the court unless the prejudgment remedy or application for such prejudgment remedy was dismissed or withdrawn pursuant to the provisions of section 52-278j. . . .
“(c) If a prejudgment remedy is issued and the defendant moves the court for a stay, the court may, if it determines justice so requires, stay such order if the defendant posts a bond, with surety, in a sum determined by such judge to be sufficient to indemnify the adverse party for any damage which may accrue as a result of such stay.”


 General Statutes § 52-2781 provides in relevant part: “(a) An order (1) granting or denying a prejudgment remedy following a hearing under section 52-278d . . . shall be deemed a final judgment for purposes of appeal.
“(b) No such appeal shall be taken except within seven days of the rendering of the order from which the appeal is to be taken.
“(c) No such order shall be stayed by the taking of an appeal except upon the order of the judge who made such order, and any such stay shall be granted only if the party taking the appeal posts a bond, with surety, in a sum determined by such judge to be sufficient to indemnify the adverse party for any damages which may accrue as a result of such stay. ...”


 As an alternate ground for sustaining the judgment of the trial court, the defendant urges us to consider whether the prejudgment remedy statutes are unconstitutional because the statutes allow a plaintiff to pursue such a remedy without posting a bond or other security to protect the rights of the defendant in the property that is being attached. In Connecticut v. *33Doehr, 500 U.S. , 111 S. Ct. 2105, 2117, 115 L. Ed. 2d 1 (1991), four justices concluded that such a bond was a constitutional requisite, even if probable cause was established after a full hearing.
The record establishes that the parties presented no claim about a constitutional requirement for a bond to the trial court. The plaintiff contends that it is, therefore, inappropriate for us to reach this issue. We agree. See Practice Book § 4185; Berry v. Loiseau, 223 Conn. 786, 828, 614 A.2d 414 (1992). The very seriousness of this issue commends to us the importance of deciding it only when it has been fully briefed and heard in the trial court as well as in this court.


 In those cases, as in the present case, the court did not consider whether the bonding provisions of the prejudgment remedy statutes pass constitutional muster.


 General Statutes (Rev. to 1991) § 52-278e (a) (1) provides: “(a) The court or a judge of the court may allow the prejudgment remedy to be issued by an attorney without hearing as provided in sections 52-278c and 52-278d upon verification by oath of the plaintiff or of some competent affiant, that there is probable cause to sustain the validity of the plaintiffs claim and (1) that the prejudgment remedy requested is for an attachment of real property.”


 See, e.g., General Statutes § 1-82 (ethical code violations); § 2-71r (bidding disqualification); § 9-7a (elections violations); § 14-227a (arrest for operating an automobile under the influence of alcohol or drugs); § 15-154 (search of a polluting vessel); § 17a-101 (removal of a child in immediate physical danger); § 17a-503 (detention of a person who is mentally ill and dangerous); § 20-13e (institution of disciplinary proceedings against physician); *38§ 21a-8 (hearing on consumer fraud complaint); § 21a-96 (placing embargo on illegal food, drugs or cosmetics); § 21a-340 (placing embargo on misbranded hazardous substances); § 45a-64 (hearing on judicial misconduct); § 46b-127 (transfer of juvenile to regular adult docket); § 46b-161 (paternity claims); § 49-35b (validity of mechanic’s lien); § 51-90g (hearing on attorney grievances); § 52-568 (vexatious suits); § 53-39 (malicious prosecution); § 53-398 (injunction pursuant to the Corrupt Organizations and Racketeering Activity Act); § 54-2a (arrest warrant); § 54-33a (search warrant); § 54-41d (wiretap authorization); § 54-46a (hearings for persons charged with capital crimes); § 54-47c (grand jury investigation); § 54-56d (examination of competency to stand trial); and § 54-64f (hearing on violation of conditions of release).